                                                                                            United States District Court
                                                                                              Southern District of Texas

                                                                                                 ENTERED
                         IN THE UNITED STATES DISTRICT COURT                                 December 10, 2018
                                                                                              David J. Bradley, Clerk
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

JAMES RADFORD, on behalf of himself and §
all others similarly situated,          §
                                        §
                         Plaintiff,     §
                                        §
v.                                      §                CIVIL ACTION NO. H-17-3381
                                        §
PEVATOR COMPANIES, LTD.,                §
                                        §
                         Defendant.     §

                            ORDER GRANTING THE PLAINTIFFS’
                              MOTION FOR LEAVE TO AMEND

        This case arises from an overtime-wage dispute. In November 2017, James Radford,

representing similarly situated employees, sued Pevator Companies, Ltd., alleging a failure to pay

overtime compensation due under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (Docket

Entry No. 1). The court conditionally certified the class and approved issuance of notice in April

2018. (Docket Entry No. 32).

        Pevator operates a chain of automotive-repair shops for brake services, oil changes, and tire

alignments. Radford worked as a service manager in one of the repair shops and was paid $1,200

every two weeks. (Docket Entry No. 7 at 3). On December 2, 2017, within one month after Radford

served Pevator with process in this case, he was demoted from service manager to lead technician,

receiving $10–$11 per hour.1 (Id. at 7). Radford alleges that he makes approximately $240 less per

pay period. Radford amended his complaint in December 2017, adding an FLSA retaliation claim.

        1
           Radford alleges that he worked as a technician when he first started working at Pevator. At that
time, he received $11.00 per hour. Radford had complained to Pevator about his compensation after the
demotion, and Pevator agreed to adjust his salary from $10 to $11 per hour, starting on December 17, 2018.
(Docket Entry No. 16 at 7).

                                                    1
(Docket Entry No. 7); 29 U.S.C. § 215(a)(3). In July 2018, Pevator terminated Radford for allegedly

deficient work performed on a customer’s vehicle. (Docket Entry No. 64-1 at 9). According to

Radford, he did not work on that consumer’s vehicle or cause the allegedly defective work. (Id.).

        Another opt-in plaintiff, Danjuan Jones, was also terminated after he joined the litigation.

Radford alleges that Jones joined the class action on November 6, 2018, responded to written

discovery, and gave a deposition. On November 19, Pevator terminated Jones based on allegedly

false accusation that he had: (1) zeroed out a ticket for a service provided to a customer in order to

pocket the payment; (2) arranged to work on a customer’s vehicle outside his work hours, in order

to keep the cash the customer paid; and (3) left the store during his work hour in violation of the

company policy. (Docket Entry No. 64-1 at 9). Jones denied these accusations. He alleges that

another employee, not a party of this lawsuit, was found taking cash from a customer, and that

Pevator did not terminate that employee but instead transferred him to another site.

        Radford and Jones have moved for leave to file a second amended complaint to supplement

the retaliation claim with the subsequent allegedly wrongful terminations. (Docket Entry No. 64).

Pevator objected.

        Rule 15(a) states that “the court should freely give leave [to amend] when justice so

requires.” FED. R. CIV. P. 15(a)(2). Leave is not automatic, but within the district court’s discretion.

Moore v. Manns, 732 F.3d 454, 456 (5th Cir. 2013). A district court must have a “substantial

reason” to deny a request to amend. Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004)

(quotation omitted). “Denial of leave to amend may be warranted for undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to cure deficiencies, undue prejudice to

the opposing party, or futility of a proposed amendment.” U.S. ex rel. Steury v. Cardinal Health,


                                                   2
Inc., 625 F.3d 262, 270 (5th Cir. 2010). “In reviewing the timeliness of a motion to amend, delay

alone is insufficient: ‘The delay must be undue, i.e., it must prejudice the nonmoving party or

impose unwarranted burdens on the court.’” N. Cypress Med. Ctr. Operating Co., Ltd. v. Aetna Life

Ins. Co., 898 F.3d 461, 478 (5th Cir. 2018) (quoting Mayeaux v. La. Health Serv. & Indem. Co., 376

F.3d 420, 427 (5th Cir. 2004)).

       Radford and Jones have alleged sufficient facts to support their motion for leave. The

retaliation-by-wrongful-termination claim is neither frivolous nor futile. Because the alleged

terminations occurred in July and November 2018 and the plaintiffs moved for leave in early

December, the motion is timely and would not unduly prejudice Pevator.

       The plaintiffs’ motion for leave is granted. An amended scheduling order is separately

entered.

               SIGNED on December 10, 2018, at Houston, Texas.

                                                    ______________________________________
                                                             Lee H. Rosenthal
                                                       Chief United States District Judge




                                                3
